Citation Nr: 0008557	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-18 546	)	DATE
	)
	)

On appeal from a decision certified by 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
stomach cancer.

2.  Entitlement to service connection for a Leydig cell tumor 
of the left testicle.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from July 17, 1978 to 
November 8, 1981, and from November 9, 1981 to December 5, 
1985.  The record reflects that the appellant was discharged 
honorably from his first period of active duty, but received 
a bad conduct discharge relative to his second period of 
service due to a general court-martial.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Hartford, Connecticut which denied service 
connection for the claimed disabilities.  The appellant filed 
a notice of disagreement with this rating determination in 
April 1994.  A statement of the case was thereafter forwarded 
to the appellant in April 1994.  The appellant filed a 
substantive appeal in this matter later that month in April 
1994.  

In February 1996, the Board remanded this matter to the RO 
for compliance with due process requirements and proper 
adjudication in accordance with the law and regulations 
governing finality of decisions.  In this regard, the Board 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for Leydig cell 
tumor of the left testicle, and that a well grounded claim 
had been presented relative to this issue.  This issue was 
remanded for further evidentiary development.

With respect to the other issue presented on appeal, 
entitlement to service connection for stomach cancer, 
however, the Board recognized that there existed some 
confusion with regard to the nature of the disability claimed 
in this instance.  In particular, it was noted that the 
assembled medical evidence of record was suggestive of the 
presence of an abdominal disability, identified as 
"retroperitoneal adenopathy," rather than the claimed 
stomach cancer.  The RO was requested to contact the 
appellant for purposes of clarifying this issue on remand.  
The record reflects that the appellant did not respond.  
Since the Board, in its February 1996 remand, did not make a 
specific determination of whether a reopening of the stomach 
claim was warranted, the fact remains that, in the March 1994 
rating decision, the RO improperly addressed the appellant's 
claim for service connection for stomach cancer as an 
original claim rather than as an attempt to reopen a 
previously denied claim, which requires the submission of new 
and material evidence.  See Fulkerson v. West, 12 Vet. App. 
268, 269-70 (1999) (per curiam) (setting aside a Board 
decision to enable the Board to observe the procedure 
required by law for reopening of final RO decisions) and 
(citing Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996)).  
Therefore, the issue for consideration by the Board is 
whether new and material has been presented to reopen the 
previously denied claim for service connection.  

The Board further notes that the RO, in a February 1999 
rating decision, adjudicated the claim of service connection 
for retroperitoneal adenopathy as inferred in the evidence of 
record.  Service connection was denied for this disability.  
Notice of this adverse determination along with his appellate 
rights was forwarded to the appellant in August 1999.  The 
record reflects that the appellant has not filed a notice of 
disagreement with this rating determination.  Thus, this 
issue is not before the Board. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
developed by the RO.

2.  In a December 1986 rating decision, the RO denied service 
connection for stomach cancer.  Following notification in 
January 1987, the appellant did not initiate an appeal with 
respect to this adverse determination.

3.  The additional evidence received since the RO's December 
1986 rating decision is either cumulative or redundant; or it 
does not bear directly or substantially upon the subject 
matter now under consideration (i.e., whether the appellant 
has a current disability manifested by stomach cancer), and, 
when considered with all of the evidence of record, it has no 
significant effect upon the facts previously considered.

4.  It has not been shown, by competent medical evidence, 
that the appellant's Leydig cell tumor of the left testicle 
is malignant, or that symptoms related therewith were 
clinically manifest during the appellant's period of 
honorable service, beginning on July 17, 1978 and ending on 
November 8, 1981.

5.  The appellant's Leydig cell tumor was first clinically 
diagnosed in 1983, during his period of dishonorable service, 
beginning on November 9, 1981 and ending on December 5, 1985; 
and he is now precluded from receiving any VA benefits due to 
the "bad conduct" discharge that he received relative to that 
period of service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
December 1986 rating decision that denied service connection 
for stomach cancer; that decision is final, and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  Leydig cell tumor of left testicle was not incurred in or 
aggravated by a period of honorable service, beginning on 
July 17, 1978 and ending on November 8, 1981, and a malignant 
tumor may not be presumed to have been incurred during such 
honorable service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  The claim of entitlement to service connection for Leydig 
cell tumor of the left testicle, based on a period of 
dishonorable service from November 9, 1981 to December 5, 
1985, is legally insufficient.  38 U.S.C.A. §§ 101(2), 
101(18), 1131, 5303 (West 1991); 38 C.F.R. §§ 3.12, 3.303 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that this case was 
remanded in February 1996 for further evidentiary 
development, to include further VA examination and the 
association of medical evidence with the claims folder.  In 
accordance with the remand instructions, the RO requested the 
appellant to provide information concerning medical treatment 
he received for the claimed disabilities.  The appellant did 
not respond to this request.  The appellant was scheduled for 
VA examination, but failed to appear for the April 1996 
examination.  Information was received that the appellant 
relocated to another state.  Jurisdiction in this matter was 
thereafter transferred to the RO located in Los Angeles, 
California.  The record shows that the appellant was twice 
scheduled for VA examination, and that notices of the 
examination dates were forwarded to the appellant.  The 
appellant failed to appear.  

With respect to the appellant's failure to report for 
scheduled examinations or provide any information concerning 
medical treatment he received as requested by the Board in 
the February 1996 remand, the Board notes that it is the 
responsibility of the claimant to keep VA apprised of his 
current address and, as the Court has underscored, it is not 
the responsibility of VA "to turn up heaven and earth" to 
find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The 
record discloses that the appellant was scheduled for VA 
examinations in 1996, but failed to report.  The information 
of record shows that notices were sent to the last address of 
record for the appellant held by VA.  Accordingly, the Board 
finds that VA has more than adequately discharged its 
obligation to attempt to provide the appellant with an 
examination as requested by the Board in 1996.  Stegall v. 
Brown, 11 Vet. App. 268 (1998).  It is clear beyond 
reasonable dispute that the failure to obtain the requested 
examinations rests squarely and wholly on the appellant.  As 
the Court has held, the "duty to assist" is not a one-way 
street, and that the appellant can not stand idle when the 
duty is invoked by failing to provide important information 
or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).   
Accordingly, the Board's disposition of the issues on appeal 
will be based upon a review of the assembled evidence of 
record.  38 C.F.R. § 3.655 (1999).


I.  Whether new and material evidence has been 
presented to reopen the claim for service 
connection for stomach cancer.

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999), 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed. Cir. 1998).  In Colvin, the Court 
adopted the following test with respect to the nature of the 
evidence which constitutes "material" evidence for purposes 
of reopening of a claim on the basis of new and material 
evidence: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

A timely filed Notice of Disagreement (NOD) initiates 
appellate review of a decision by the Regional Office.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
A NOD must be filed within one year from the date of the 
mailing of notice of the determination by the RO.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) (1999).  If a 
NOD is not filed within the prescribed one-year period, the 
determination on a claim by the RO shall become final and the 
claim will not thereafter be reopened or allowed.  
38 U.S.C.A. § 7105(c).

In this case, the RO denied the appellant's claim for service 
connection for stomach cancer in a rating decision dated in 
December 1986.  The appellant was provided notice of the 
decision and his appellate rights.  He failed to file a 
timely appeal in this matter.  38 U.S.C.A. § 7105(a), 
38 C.F.R. §§ 20.200, 20.302(a).  Therefore the December 1986 
ration decision became final when the appellant did not file 
a notice of disagreement within one year of the date he was 
notified of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[I]f 
new and material evidence is presented or secured with 
respect to a claim which had been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

Factual Background

A review of the record discloses that the appellant initially 
sought service connection for stomach cancer in February 
1986.  By rating action, dated in December 1986, the RO 
denied the appellant's claim.  The basis for the RO's denial 
was that the evidence did not contain any findings of stomach 
cancer.  It was noted that evidence review in conjunction 
with this rating determination included the service medical 
records.

In June 1993, the appellant sought to reopen his claim for 
service connection for stomach cancer.  He maintained that 
the claimed disability was incurred during his first period 
of military service.  The appellant submitted no additional 
medical evidence in support of his request to reopen this 
aspect of his claim.  Rather, medical evidence presented 
pertained to the issue of entitlement to service connection 
for Leydig cell tumor of the left testicle, with no 
references to clinical findings or assessment of stomach 
cancer.  By letter, dated in July 1993, the RO advised the 
appellant of the requirement that new and material evidence 
be submitted to reopen the previously denied claim for 
service connection for a stomach cancer.

The RO subsequently confirmed and continued its denial of the 
appellant's claim for service connection for stomach cancer 
in rating decisions issued in March 1994, and May 1995.  

In February 1996, the RO requested the appellant to provide 
additional information or evidence in support of his claim.  
The record reflects that the appellant did not respond to 
this request.  In February 1999, the RO confirmed its 
previous denial of service connection for stomach cancer on 
the basis that the claimed disability was not shown by the 
evidence of record.

Analysis

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravation during service or that the disease 
or disorder is otherwise attributable to service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for disease 
or disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
diseases was incurred during service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Under 38 C.F.R. § 3.303, service connection for stomach 
cancer requires medical evidence establishing a clear 
diagnosis of the condition, that the claimed disease or 
disorder was incurred or aggravated during service, and of a 
nexus between the claimed disease or disorder and the 
appellant's period of service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The appellant contends, in essence, that he developed stomach 
cancer during his first period of military service.  
Generally, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Thus, the 
appellant is competent to offer testimony concerning the 
nature of his symptoms.  What remains lacking in this case, 
with respect to the claimed stomach cancer, is any clinical 
findings that the claimed disability is clinically extant.

In this regard, the evidence presented in support of this 
claim consists of the appellant's lay statements, and service 
medical records.  The Board notes that lay statements of 
record, since the December 1986, generally reiterate the 
appellant's contentions regarding the onset of the claimed 
stomach cancer, which were considered in conjunction with the 
RO's prior adjudication of the claim.  With respect to the 
service medical records, the Board notes that these clinical 
reports are conspicuously negative for any findings of 
stomach cancer during the appellant's first period of 
service.  The focus of the Board's inquiry in the context of 
its review of this aspect of the appellant's claim, is 
whether any pertinent evidence has been presented which 
demonstrates that the appellant has a current disability 
manifested by stomach cancer that was either incurred in or 
aggravated during a period of honorable service.

In this case, the appellant has presented no new and material 
evidence for consideration of his claim for service 
connection for stomach cancer since the initial December 1986 
rating decision.  As such, the regulatory requirements found 
in 38 C.F.R. § 3.156(a) have not been met.  Accordingly, the 
Board finds no basis to reopen the appellant's claim for 
service connection for stomach cancer.


II.  Entitlement to service connection for Leydig 
cell tumor of the left testicle.

As previously noted, the Board, in conjunction with a 
preliminary review of the record in February 1996, determined 
that new and material evidence had been presented with 
respect to the issue of service connection for Leydig cell 
tumor of the left testicle.  At that time, the Board made a 
finding that this issue was well grounded, and noted that 
further development was warranted prior to further appellate 
review.  This issue has now been returned to the Board for 
further appellate consideration following the RO's efforts to 
perform the requested remand activity.

In this regard, the Board notes, that it is well established 
that the duty to assist is not always a one-way street.  If 
the appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinksi, 1 Vet. App. 190, 193 (1991).  Insofar as the 
appellant has not shown good cause for his failure to respond 
to the RO's request for information, or to report for the 
scheduled VA examinations, and since no correspondence has 
been returned as undeliverable, the Board determines that no 
further effort will be expended to assist the appellant in 
this regard, and the claim must be evaluated based upon the 
evidence of record.  38 C.F.R. § 3.655(b); see also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994),

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. §  1131.  The 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
service records, post service medical records, and pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The appellant's discharge from service, for period beginning 
on November 9, 1981 and ending on December 5, 1985, was under 
conditions other than honorable, as he received a bad conduct 
discharge due to a general court-martial.  A discharge or 
release from active duty under conditions other than 
dishonorable is a prerequisite to entitlement to VA benefits.  
38 U.S.C.A. §§ 101(2), (18) (West 1991).  A discharge or 
release from service under other than honorable conditions is 
considered to be under dishonorable conditions, thus barring 
entitlement to such VA benefits, when the discharge is issued 
by reason of the sentence of a general court-martial.  
38 U.S.C.A. § 5303(a) (West 1991); 38 C.F.R. § 3.12(a)-(b), 
(c)(2) (1999).


Factual Background

The available service medical records reflect that the 
appellant was seen intermittently between October 1980 and 
June 1981.  The appellant was seen on November 10, 1980, for 
complaints of pain in the left ankle and shin after falling 
off his motor cycle.  The clinical report indicated that the 
appellant reported subjective complaints of swelling in the 
left ankle and shin, and pain on motion.  There was no 
mention of complaints relative to the groin area.  On 
November 17, 1980, the appellant presented with complaints of 
swelling around the ankle, reportedly resulting from a 
sprained ankle sustained seven days earlier.  The remainder 
of these reports disclose that the appellant was also seen 
during this period for treatment of a dermatological 
condition, a blister on his right foot, and an upper 
respiratory infection.

Medical records pertaining to clinical treatment the 
appellant received during his second period of service 
disclose that the appellant was seen in May 1982 for a two 
day history of blood in his urine.  An assessment of urinary 
tract infection was indicated.  

Service medical records further show that the appellant was 
evaluated in April 1983, at which time he reported a history 
of injury to the left testis while playing football 
approximately 11/2 years earlier, resulting in temporary local 
pain, swelling, and hematuria.  It was noted that these 
symptoms subsided in approximately February 1983, and that 
the appellant reported a recurrence of swelling of the left 
testis and hematuria.  The appellant was evaluated with a 
hard mass in the upper pole of the left testis, for which he 
underwent a left radical orchiectomy in April 1983.  
Histopathological examination revealed an interstitial cell 
tumor.  A diagnostic assessment of Leydig cell tumor was 
indicated.  It was noted that this diagnostic assessment, 
noted by military oncologists, was confirmed by the Armed 
Forces Institute of Pathology (AFIP), as well as the United 
States Armed Forces Medical Center Pathology Department.  
Following surgery, tumor markers were obtained, and evaluated 
to be within normal limits.  Other diagnostic testing was 
noted to yield results within normal limits.  In this 
context, the medical report indicated that metastatic workup 
was within normal limits.  Additional consultation with the 
Cancer Institute confirmed this assessment.  The medical 
report further noted that the appellant was noted to be 
asymptomatic, and that physical examination conducted at that 
time was unremarkable, except for residual scarring 
associated with the left radical orchiectomy.  The clinical 
impression was Leydig cell tumor of the left testis, status 
post left radical orchiectomy.  It was determined, based upon 
these findings, that a conservative treatment course would be 
followed.

In this regard, clinical consultation revealed that because 
malignant Leydig cell tumors were noted to be rare in 
occurrence, and that Leydig cell tumors were slow growing in 
nature, the appellant would be followed by close observation 
and diagnostic evaluation based upon the diagnostic test 
results.  It was noted, relative to the disease process, that 
Leydig cell tumor occasionally occurs bilaterally.  It was 
also noted that most Leydig cell tumors were benign, with 
only 10 percent shown to be malignant, but that there existed 
a potential for malignant Leydig cell tumors to metastasis to 
retroperitoneal lymph nodes.  Moreover, it was noted that the 
tumor usually presents as a painless enlargement of the 
testis with endocrine abnormality.  Macrogenitosomia, 
gynecomastia, and increases in ketosteroid in the blood and 
urine were noted to be symptoms observed in adults. 

In conjunction with follow-up examination conducted in May 
1983, a metastatic work-up was performed, and yielded results 
within normal limits.  Based upon findings of no evidence of 
metastatic disease, and in the absence of abnormal tumor 
markers, continuation with a conservative treatment course 
was recommended.  The diagnostic assessment was Leydig's cell 
tumor of the left testicle, status post left radical 
orchiectomy.  

An October 1983 consultation report indicated that the 
appellant was evaluated for complaints of hematuria for 
several days status post left radical orchiectomy secondary 
to Leydig cell tumor Stage I-A.  The examination showed the 
right testicle to be normal.  There was no evidence of edema, 
or nodules.  

A September 1984 medical report indicated that a review of 
the serial diagnostic test results suggested that 
retroperitoneal lymphadenectomy was not indicated.  It was 
noted that the appellant had complained of intermittent 
episodes of hematuria, and swelling associated with the lower 
extremities following lymphangiogram.  The appellant was 
evaluated with a good prognosis overall.  The examiner 
recommended diagnostic testing to evaluate the etiology of 
the reported episodes of hematuria, should such 
symptomatology persist.

The appellant was surgically treated in March 1985 for 
bilateral gynecomastia, secondary to increased estrogen and 
small Leydig cell tumor.  It was noted that the appellant 
presented with complaints of pain, with lactation.  There was 
no evidence of disease noted at that time.  A pathology 
report indicated that the excised tissue revealed benign 
gynecomastia.  

In support of his claims, the appellant submitted medical 
statements from his treating physician in October 1993.  In 
the first statement, the VA examiner indicated that the 
appellant was being followed for a diagnosis of Leydig cell 
tumor.  It was noted that the appellant had a history of 
hematuria at least six months prior to his current diagnosis.  
It was the physician's opinion that "it is likely that [the 
appellant] harbored his tumor for at least one year prior to 
the establishment of the diagnosis."  The physician further 
noted that because the referenced tumors are often slow 
growing, they may not be clinically recognized for some time.  
This circumstance was noted to be true even e 
appellant had recently returned to the oncology clinic with 
complaints of weight loss, hematuria, and pain in the upper 
chest.  The etiology of the appellant's reported 
symptomatology was unknown at that time, although medical 
personnel were "pursuing the possibility that this may 
represent recurrent tumor."  It was noted that CT scans 
were, at that time, negative.  The appellant was also noted 
to be under continued work-up for his condition.  

In correspondence, dated in October 1993, the appellant 
indicated that he was diagnosed with testicular cancer during 
his second period of service.  He reported that he underwent 
a radical mastectomy, with subsequent testing and radiation 
treatment.  The appellant indicated that during the course of 
his treatment and evaluation, he was diagnosed with cancer in 
the lymph nodes and stomach area.  He described symptoms of 
hematuria, and a "pus-like" substance leaking from his 
breast area.  The appellant reported that he underwent 
surgery to remove the infected breast tissue.  The appellant 
indicated that he was being following at the VA medical 
facility for treatment of his cancer condition.  He reported 
subjective complaints of discomfort in the areas of the 
surgical treatment, hematuria, and severe pain.  

In a November 1993 medical statement, the appellant's 
treating physician indicated that since his previous (October 
1993) correspondence, the appellant had undergone further 
diagnostic evaluation.  It was noted that CT scan was 
conducted due to the appellant's continued weight loss.  The 
results of the abdominal scan revealed retroperitoneal 
lymphadenopathy.  It was noted that this was a common site of 
Leydig cell tumor recurrence, and that the condition may 
recur up to eight years following initial treatment.  The 
physician opined that the appellant's current symptoms might 
represent a recurrence of the tumor.  However, it was noted 
that a CT-guided biopsy of the lymph nodes was unsuccessful, 
and that a surgical consultation would be requested for 
purposes of an "open" biopsy for confirmation.  The 
physician indicated that if further evaluation confirmed the 
recurrence of the tumor, it would suggest that the 
appellant's tumor was slow-growing and, thus, support the 
appellant's contention that his tumor was probably present 
months or even years prior to its diagnosis in 1984.

A July 1993 radiology report indicated that studies of the 
abdomen and pelvis revealed small inguinal nodes on the left 
side of the pelvis.  The possibility of small lymph nodes in 
the right obturator region was also noted.  It was noted that 
the appellant had undergone lymph node dissection, and that 
the quality of the studies did not permit the ability to 
assess for retroperitoneal lymph adenopathy.  A soft tissue 
density was observed in the pericaval region, and opined to 
represent a small lymph node.  A CT scan of the thorax, 
abdomen, and pelvis were thereafter performed in October 
1993.  The results of this study revealed status post 
retroperitoneal surgery with increased fullness at the 
superior aspect of the retroperitoneum, which the examiner 
noted to be "worrisome for recurrence."  It was noted that 
the studies showed fullness of the left renal hilum, for 
which a finding of lymphadenopathy could not be excluded. 

In a January 1994 medical statement, the appellant's treating 
physician reported that appellant was being followed in the 
oncology clinic, at that time, for symptoms of pains in the 
stomach area, problems with bowel movements, with occasional 
hematuria.  It was noted that several abdominal CT scans had 
been conducted for evaluation purposes, and had not yielded 
negative results.  It was the examiner's concern that the 
appellant's symptomatology may be indicative of a recurrent 
disease.  This opinion was predicated upon the noted rarity 
in occurrence of Leydig cell tumors, as well as the possible 
recurrence of this disease after 8 to 10 years.  The present 
treatment plan included serial abdominal CT scans, with 
clinical follow-up.  The examiner indicated that with this 
method of monitoring the appellant's condition, it was 
"hope[d] over the next year to be better able to tell 
whether these abnormalities represent recurrent disease."  

The appellant underwent VA examination in February 1994.  The 
medical examination report indicated that the appellant 
reported subjective complaints of abdominal pain, blood in 
his urine, and weight loss.  He indicated that he was 
presently being followed in the oncology clinic.  On general 
medical examination, the examiner observed scars anteriorly 
from the tissue removal and bilateral gynecomastia.  There 
was tenderness associated with both breasts.  Evaluation of 
the abdomen revealed scarring, status post lymph node 
dissection.  The spleen was palpable from the tip of the left 
upper quadrant.  The examiner observed there to be a soft, 
firm left upper quadrant mass with tenderness.  The medical 
report noted that earlier (November 1993) CT scan showed 
status post retroperitoneal surgery with fullness in the left 
renal hilum, and fullness at the superior aspect of the 
retroperitoneum.  The diagnostic impression included findings 
of Leydig cell tumors with retroperitoneal adenopathy, left 
orchiectomy for the Leydig cell tumors and retroperitoneal 
adenopathy, and bilateral gynecomastia.

On VA genitourinary examination, conducted in February 1994, 
the appellant reported subjective complaints of weight loss 
between 10 and 12 pounds over a six month period, abdominal 
pain, and a history of diarrhea in excess of one year.  It 
was noted that the appellant had an absence of the left 
testis due to left orchiectomy.  The right testis was 
evaluated to be soft, non-tender, and measured approximately 
21/2 to 3 centimeters.  The diagnostic impression was Leydig 
cell cancer, left orchiectomy with lymph node dissection, 
retroperitoneal adenopathy, and bilateral gynecomastia 
secondary to removal of left breast tissue.  

In an addendum to the medical report, the examiner noted that 
the appellant experienced symptoms of hematuria, and left 
testicular tumor while in service.  The appellant was noted 
to be closely followed for a recurrence of his cancer by his 
attending physician. 

During a June 1994 hearing, the appellant offered testimonial 
evidence concerning the onset and severity of his claimed 
disabilities.  He maintained that he sustained two injuries 
to the groin area during service, and alleged that his 
current cancer condition may have been caused by such injury.  
In that context, he reported that he initially sustained an 
injury to the groin in conjunction with a motorcycle 
accident, in which he lunged forward and "caught" the bars 
of the motorcycle in the groin area.  He reportedly ignored 
the presence of blood in his urine.  He also reported that he 
sustained a groin injury during his participation in a 
recreational activity one month later, in August or September 
1981.  The appellant stated that he was taken to the hospital 
and evaluated following this incident, at which time, he was 
advised that diagnostic studies showed the presence of blood 
in the urine.  After he was released from the hospital, the 
appellant was returned to duty and traveled overseas.  While 
there, he was evaluated for assignment to a satellite 
station.  It was during this examination, that he was 
reportedly told of his testicular cancer.  The appellant was 
subsequently returned stateside for treatment.  During the 
course of a nine month hospitalization, the appellant 
underwent surgical treatment to remove his left testicle.  He 
indicated that he experienced continued pain following his 
hospital discharge and return to light duty.  The appellant 
was later treated for a leakage in the left breast area.  The 
appellant reported that he was not afforded physical 
examination at the time of his separation from service, 
apparently, due to his recent medical care.  

Analysis

In this case, the appellant has maintained that he was 
treated during his first period of service for injury to the 
groin area.  The available service medical records are silent 
for any clinical reports documenting such treatment.  Service 
medical records further disclose, however, that the appellant 
was initially diagnosed with a tumor of the left testicle in 
1983, during his second period of service.  He thereafter 
underwent surgical removal of the left testicle in 1983.  A 
clinical assessment of interstitial cell tumor was noted by 
military oncologists.  The medical evidence reflects that 
this assessment was pathologically confirmed by physicians at 
the AFIP, as well as the Cancer Institute.  In particular, it 
was noted that pathological studies and diagnostic test 
results yielded findings which disclosed no evidence of 
metastasis associated with the tumor.  The Board finds that 
the evidence of record clearly shows that the appellant's 
cell tumor was diagnostically evaluated as benign in nature.  
In the absence of evidence of malignancy, the Board concludes 
that there is no basis for application of the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309, which would permit 
an award of service connection for a malignant tumor that 
became manifest to a degree of 10 percent within one year 
from the date of termination of such service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

In this instance, the appellant has maintained, and presented 
medical statements from his treating physician which 
speculate that the appellant's testicular cancer may have 
been manifest up to one year prior to the actual diagnosis in 
1983, based upon the appellant's reported history of 
symptoms.  Under such a theory, the appellant's cancer was 
arguably manifest as early as 1982, still during a period 
after his first period of service ended in November 1981, but 
during a period for which service connection might be 
established on a presumptive basis, if the evidence 
established the cell tumor to be malignant.  Following a 
careful and considered review of the evidence, the Board 
finds that the medical evidence indicates that the 
appellant's cell tumor was benign.  Further, there is no 
evidence of record which reflects that the appellant was 
first clinically evaluated with any symptom manifestations 
found to be diagnostically indicative of his cell tumor 
during his first period of service.  Moreover, the evidence 
clearly demonstrates that the appellant's Leydig cell tumor 
the left testicle was first diagnosed in 1983, during the 
appellant's second period of dishonorable service.  In this 
case, the appellant is precluded from receipt of VA benefits 
for disease or disorders arising incurred or aggravated 
during his second period of service due to the nature of the 
appellant's discharge relative to that period.  38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c)(2).  Consequently, the 
evidence establishes that the appellant's cell tumor 
developed during his second period of military service, and 
the law precludes an award of VA benefits based upon disease 
or disorder incurred during this period.  Id.  Accordingly, 
in light of the above considerations, the Board finds that it 
is the law, not the facts that control this matter.  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. at 430.



ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for stomach cancer, the 
appeal is denied.

Service connection for Leydig cell tumor of the left testicle 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


